Case: 17-10949      Document: 00514577203         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 17-10949                            FILED
                                                                          July 30, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

                                                 Plaintiff-Appellee

v.

MACHEO HILL, also known as Mace,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:05-CV-35
                             USDC No. 1:02-CR-3-9


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Macheo Hill, federal prisoner # 28133-177, seeks a certificate of
appealability (COA) to appeal the district court’s rejection of his motion filed
pursuant to Federal Rule of Civil Procedure 60(b). Hill filed his Rule 60(b)
motion in his criminal proceeding and insisted that it not be construed as a 28
U.S.C. § 2255 motion.         Hill’s motion challenged the enhancement of his
sentence under 21 U.S.C. § 851 in light of new jurisprudence and the fact that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10949   Document: 00514577203     Page: 2   Date Filed: 07/30/2018


                                No. 17-10949

he received an executive grant of clemency reducing his life sentence to 324
months.
      Because Hill is appealing from an order in his criminal proceeding, his
COA motion is DENIED as unnecessary.           See 28 U.S.C. § 2253(c)(1)(B).
Inasmuch as Hill argues that the district court erred in denying relief based
on a finding that the rules of civil procedure do not apply in criminal
proceedings, he is appealing from a “meaningless, unauthorized” motion that
the district court lacked jurisdiction to consider. United States v. Early, 27
F.3d 140, 141-42 (5th Cir. 1994). Because an appeal on this ground lacks
arguable merit, it is DISMISSED. See 5TH CIR. R. 42.2.




                                      2